Name: Commission Regulation (EEC) No 1792/91 of 24 June 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 6 . 91 Official Journal of the European Communities No L 160/31 COMMISSION REGULATION (EEC) No 1792/91 of 24 June 1991 amending Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector 2 . In subparagraph (c), 'Article 6 (5) is replaced by 'Article 6 (4)'. 3 . Subparagraph (d) is completed by the following : 'The abovementioned market prices are calculated for the qualities eligible for intervention, converted to quality R 3 according to the coefficients referred to in Annex IV'. 4. Subparagraph (e) is deleted. 5 . In subparagraph (f), 'the percentage referred to in the first indent of Article 6 (5) of Regulation (EEC) No 805/68' is replaced by 'the first percentage referred to in the first indent of Article 6 (4) of Regulation (EEC) No 805/68 '. 6 . Subparagraphs (f) and (g) become subparagraphs (e) and (f)- THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regula ­ tion (EEC) No 3577/90 (2) and in particular Article 6 (8 ) thereof, Whereas the latest amendment to the intervention arran ­ gements requires the detailed rules of application laid down in Commission Regulation (EEC) No 859/89 of 29 March 1989 , laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (3) as last amended by Regulation (EEC) No 920/91 (4), to be adopted, Whereas provision was made in the amendments to the intervention arrangements in particular for not accepting in either of the two regimes envisaged the bids higher than the regional market price, increased by an amount to be fixed ; whereas the detailed rules for accepting bids should accordingly be amended ; whereas the amount of the increase to be fixed shall avoid the costs chargeable to slaughter enterprises having negative repercussions op the prices paid to the suppliers of animals, taking account of the situation of the Community beef market ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 2 The text of Article 12 of Regulation (EEC) No 859/89 is replaced by the following : Article 12 ' 1 . The offers above the average market price, recorded in one Member State or region of a Member State, converted into quality R 3 according to the coefficients referred to in Annex IV and increased by an amount of ECU 6 per 100 kg carcase weight are not taken into account. 2. For the invitations to tender referred to under Article 2 (b) and without prejudice to the previous paragraph, tenders shall not be accepted if the price proposed is higher than the maximum price, as referred to in Article 11 , for the invitation to tender concerned. 3. Rights and obligations arising from the invita ­ tion to tender shall not be transferable .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 859/89 is hereby amended as follows : 1 . In subparagraph (b), 'Article (6) (2) and (4)' is replaced by 'Article 6 (2)'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is applicable from the second tender of the month of June. (' OJ No L 148, 28 . 6. 1968, p. 24 . (2) OJ No L 353, 17. 12 . 1990, p . 23 . (3) OJ No L 91 , 4. 4 . 1989, p. 5 . (4) OJ No L 92, 13 . 4. 1991 , p. 23. No L 160/32 Official Journal of the European Communities 25. 6. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission